Exhibit 10.19

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

      This EMPLOYMENT AGREEMENT ("the Agreement") is made and entered into as of
January 1, 2009 (the "Effective Date") by and between WESTFIELD BANK,
federally-chartered savings bank having an office at 141 Elm Street, Westfield,
Massachusetts 01085 (the "Bank") and ALLEN J. MILES, III (the "Executive").

 

W I T N E S S E T H :

 

      WHEREAS, the Executive currently serves Executive Vice President and
Senior Lending Officer of the Bank, a subsidiary of Westfield Financial, Inc.
(the "Company"), and the Company;

 

      WHEREAS, the Bank desires to assure for itself the continued availability
of the Executive's services as provided in this Agreement and the ability of the
Executive to perform such services with a minimum of personal distraction in the
event of a pending or threatened Change of Control (as hereinafter defined); and

 

      WHEREAS, the Executive is willing to continue to serve the Bank on the
terms and conditions hereinafter set forth;

 

      NOW, THEREFORE, in consideration of the premises and the mutual covenants
and conditions hereinafter set forth, the Bank and the Executive hereby agree as
follows:

 

      Section 1.    Employment.

 

      The Bank agrees to continue to employ the Executive, and the Executive
hereby agrees to such continued employment, during the period and upon the terms
and conditions set forth in this Agreement.

 

      Section 2.    Employment Period; Remaining Unexpired Employment Period.

 

      (a)    The terms and conditions of this Agreement shall be and remain in
effect during the period of employment established under this section 2
("Employment Period"). The Employment Period shall be for an initial term of
three (3) years beginning on the Effective Date and ending on the third
anniversary date of this Agreement, plus such extensions, if any, as are
provided pursuant to section 2(b).

 

      (b)    The Board of Directors of the Bank (the "Board") shall conduct an
annual review of the Executive's performance on or about each anniversary of the
Effective Date (each, an "Anniversary Date") and may, on the basis of such
review and by written notice to the Executive, offer to extend the Employment
Period for an additional one (1)-year period. In such event, the Employment
Period shall be deemed extended in the absence of objection from the Executive
by written notice to the Bank given within ten (10) business days after his
receipt of the Bank's offer of extension. Except as otherwise expressly provided
in this Agreement, any reference in this Agreement to the term "Remaining
Unexpired Employment Period" as of any date shall mean the period beginning on
such date and ending on the day of the third (3rd)



<PAGE>  



anniversary of the last Anniversary Date as of which the Employment Period was
extended pursuant to this Section 2(b).

 

      (c)    Nothing in this Agreement shall be deemed to prohibit the Bank at
any time from terminating the Executive's employment during the Employment
Period with or without notice for any reason; provided, however, that the
relative rights and obligations of the Bank and the Executive in the event of
any such termination shall be determined under this Agreement.

 

      Section 3.    Duties.

 

      The Executive shall serve as Executive Vice President and Senior Lending
Officer of the Bank and the Company, having such power, authority and
responsibility and performing such duties as are prescribed by or under the
By-Laws of the Bank and as are customarily associated with such position.
Subject to section 7 of this Agreement, the Executive shall devote his full
business time and attention (other than during weekends, holidays, approved
vacation periods, and periods of illness or approved leaves of absence) to the
business and affairs of the Bank and shall use his best efforts to advance the
interests of the Bank.

 

      Section 4.    Cash Compensation.

 

      In consideration for the services to be rendered by the Executive
hereunder, the Bank shall continue to pay to him a salary at an annual rate of
$200,000, payable in approximately equal installments in accordance with the
Bank's customary payroll practices for senior officers. The Board shall review
the Executive's annual rate of salary at such times during the Employment Period
as it deems appropriate, but not less frequently than once every twelve (12)
months, and may, in its discretion, approve an increase therein. In addition to
salary, the Executive may receive other cash compensation from the Bank for
services hereunder at such times, in such amounts and on such terms and
conditions as the Board may determine from time to time.

 

      Section 5.    Employee Benefit Plans and Programs.

 

      During the Employment Period, the Executive shall be treated as an
employee of the Bank and shall be entitled to participate in and receive
benefits under any and all qualified or non-qualified retirement, pension,
savings, profit-sharing or stock bonus plans, any and all group life, health
(including hospitalization, medical and major medical), dental, accident and
long term disability insurance plans, and any other employee benefit and
compensation plans (including, but not limited to, any incentive compensation
plans or programs, stock option and appreciation rights plans and restricted
stock plans) as may from time to time be maintained by, or cover employees of,
the Bank in accordance with the terms and conditions of such employee benefit
plans and programs and compensation plans and programs and consistent with the
Bank's customary practices.

 

      Section 6.    Indemnification and Insurance.

 

      (a)    During the Employment Period and for a period of six (6) years
thereafter, the Bank shall cause the Executive to be covered by and named as an
insured under any policy or

 

-2-



<PAGE>  



contract of insurance obtained by it to insure its directors and officers
against personal liability for acts or omissions in connection with service as
an officer or director of the Bank or service in other capacities at the request
of the Bank. The coverage provided to the Executive pursuant to this section 6
shall be of the same scope and on the same terms and conditions as the coverage
(if any) provided to other officers or directors of the Bank.

 

      (b)    To the maximum extent permitted under applicable law, during the
Employment Period and for a period of six (6) years thereafter, the Bank shall
indemnify the Executive against and hold him harmless from any costs, damages,
losses and exposures arising out of a bona fide action, suit or proceeding in
which he may be involved by reason of his having been a director or officer of
the Bank to the fullest extent and on the most favorable terms and conditions
that similar indemnification is offered to any director or officer of the Bank
or any subsidiary or affiliate thereof.

 

      (c)    The Executive, the Company and the Bank agree that the termination
benefits described in this Section 6 are intended to be exempt from Section 409A
of the Internal Revenue Code ("Section 409A") pursuant to Treasury Regulation
Section 1.409A-1(b)(10) as certain indemnification and liability insurance
plans.

 

      Section 7.    Outside Activities.

 

      The Executive may serve as a member of the boards of directors of such
business, community and charitable organizations as he may disclose to and as
may be approved by the Board (which approval shall not be unreasonably
withheld); provided, however, that such service shall not materially interfere
with the performance of his duties under this Agreement. The Executive may also
engage in personal business and investment activities which do not materially
interfere with the performance of his duties hereunder; provided, however, that
such activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Bank and generally applicable to
all similarly situated Executives. The Executive may also serve as an officer or
director of the Company on such terms and conditions as the Company and the Bank
may mutually agree upon, and such service shall not be deemed to materially
interfere with the Executive's performance of his duties hereunder or otherwise
result in a material breach of this Agreement. If the Executive is discharged or
suspended, or is subject to any regulatory prohibition or restriction with
respect to participation in the affairs of the Bank, he shall not directly or
indirectly provide services to or participate in the affairs of the Bank in a
manner inconsistent with the terms of such discharge or suspension or any
applicable regulatory order.

 

      Section 8.    Working Facilities and Expenses.

 

      The Executive's principal place of employment shall be at the Bank's
executive offices at the address first above written or at such other location
as the Bank and the executive may mutually agree upon. The Bank shall provide
the Executive at his principal place of employment with a private office,
secretarial services and other support services and facilities suitable to his
position with the Bank and necessary or appropriate in connection with the
performance of his assigned duties under this Agreement. The Bank shall provide
to the Executive for his exclusive use an automobile owned or leased by the Bank
and appropriate to

 

-3-



<PAGE>  



his position, to be used in the performance of his duties hereunder, including
commuting to and from his personal residence. The Bank shall reimburse the
Executive for his ordinary and necessary business expenses, including, without
limitation, all expenses associated with his business use of the aforementioned
automobile, fees for memberships in such clubs and organizations as the
Executive and the Bank shall mutually agree are necessary and appropriate for
business purposes, and his travel and entertainment expenses incurred in
connection with the performance of his duties under this Agreement, in each case
upon presentation to the Bank of an itemized account of such expenses in such
form as the Bank may reasonably require. Expense reimbursements shall occur at
the time provided in any relevant reimbursement policy or procedure of the Bank
and in any event not later than the last day of the calendar year immediately
following the calendar year in which the reimbursable expense is incurred.

 

      Section 9.    Termination of Employment with Severance Benefits.

 

      (a)    The Executive shall be entitled to the severance benefits described
in section 9(b) in the event that:

   

      (i)    his employment with the Bank terminates during the Employment
Period as a result of the Executive's voluntary resignation within ninety (90)
days following:

       

      (A)    the failure of the Board to appoint or re-appoint or elect or
re-elect the Executive to the position with the Bank stated in section 3 of this
Agreement;

         

      (B)    if the Executive is a member of the Board, the failure of the
shareholders of the Bank to elect or re-elect the Executive to the Board or the
failure of the Board (or the nominating committee thereof) to nominate the
Executive for such election or re-election;

         

      (C)    the expiration of a thirty (30)-day period following the date on
which the Executive gives written notice to the Bank of its material failure,
whether by amendment of the Bank's Restated Organization Certificate, the Bank's
By-Laws, action of the Board or the Bank's shareholders or otherwise, to vest in
the Executive the functions, duties, or responsibilities prescribed in section 3
of this Agreement, unless, during such thirty (30)-day period, the Bank cures
such failure;

         

      (D)    the expiration of a thirty (30)-day period following the date on
which the Executive gives written notice to the Bank of its material breach of
any term, condition or covenant contained in this Agreement (including, without
limitation any reduction of the Executive's rate of base salary in effect from
time to time and any change in the terms and conditions of any compensation or
benefit program in which the Executive participates which, either individually
or together with other changes, has a material adverse effect on the aggregate
value of his total compensation package), unless, during such thirty (30)-day
period, the Bank cures such failure;

         

      (E)    a change in the Executive's principal place of employment to a
place that is not the principal executive office of the Bank, or a relocation of
the

 

-4-



<PAGE>  



   

Bank's principal executive office to a location that is both more than
twenty-five (25) miles away from the Executive's principal residence and more
than twenty-five (25) miles away from the location of the Bank's principal
executive office on the date of this Agreement; or

         

      (F)    any material breach by the Bank of any material term, condition or
covenant contained in this Agreement; provided, however, that the Executive
shall have given notice of such materials adverse effect to the Bank, and the
Bank has not fully cured such failure within thirty (30) days after such notice
is deemed given; or

       

      (ii)    the Executive's employment with the Bank is terminated by the Bank
for any reason other than for "cause" as provided in section 11(a).

   

      (b)    Upon the occurrence of any of the events described in section 9(a)
of this Agreement, the Bank shall pay and provide to the Executive (or, in the
event of his death thereafter and prior to payment, to his estate):

   

      (i)    his earned but unpaid salary (including, without limitation, all
items which constitute wages under applicable law and the payment of which is
not otherwise provided for in this section 9(b)) as of the date of the
termination of his employment with the Company and the Bank, such payment to be
made at the time and in the manner prescribed by law applicable to the payment
of wages but in no event later than thirty (30) days after termination of
employment as defined in Treasury Regulation Section 1.409A-1(h)(1)(ii);

     

      (ii)    the benefits, if any, to which he is entitled as a former employee
under the employee benefit plans and programs and compensation plans and
programs maintained for the benefit of the Company's and the Bank's officers and
employees;

     

      (iii)    continued group life, health (including hospitalization, medical
and major medical), dental, accident and long-term disability insurance benefits
on substantially the same terms and conditions (including any required
premium-sharing arrangements, co-payments and deductibles) in effect for them
immediately prior to the Executive's termination for the Remaining Unexpired
Employment Period for the Executive and his dependents. The coverage provided
under this section 9(b)(iii) may, at the election of the Company, be secondary
to the coverage provided pursuant to section 9(b)(ii) and to any employer-paid
coverage provided by a subsequent employer or through Medicare, with the result
that benefits under the other coverages will offset the coverage required by
this section 9(b)(iii). The Executive, the Company and the Bank agree that the
termination benefits described in this Section 9(b)(iii) are intended to be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(1)
as non-taxable benefits;

     

      (iv)    a lump sum payment in an amount equal to the estimated present
value of the salary that the Executive would have earned if he had continued
working for the Company and the Bank during the Remaining Unexpired Employment
Period at the highest annual rate of salary achieved during the period of three
(3) years ending

   

-5-



<PAGE>  



 

immediately prior to the date of termination (the "Salary Severance Payment").
The Salary Severance Payment shall be computed using the following formula:

   



 

n

 

(BS/PR)

         



--------------------------------------------------------------------------------

   

SSP=3

1

[

[1 + (I / PR)]n

]

     

where "SSP" is the amount of the Salary Severance Payment (before the deduction
of applicable federal, state and local withholding taxes); "BS" is the highest
annual rate of salary achieved by the Executive during the period of three (3)
years ending immediately prior to the date of termination; "PR" is the number of
payroll periods that occur during a year under the Company's normal payroll
practices; "I" equals the applicable federal short term rate established under
section 1274 of the Internal Revenue Code of 1986 (the "Code") for the month in
which the Executive's termination of employment occurs (the "Short Term AFR")
and "n" equals the product of the Remaining Unexpired Employment Period at the
Executive's termination of employment (expressed in years and fractions of
years) multiplied by the number of payroll periods that occur during a year
under the Company's and the Bank's normal payroll practices. The Salary
Severance Payment shall be made within five (5) business days after the
Executive's termination of employment and shall be in lieu of any claim to a
continuation of base salary which the Executive might otherwise have and in lieu
of cash severance benefits under any severance benefits program which may be in
effect for officers or employees of the Bank or the Company;

     

      (v)    a lump sum payment in an amount equal to the estimated present
value of the annual bonuses that the Executive would have earned if he had
continued working for the Company and the Bank during the Remaining Unexpired
Employment Period at the highest annual rate of salary achieved during the
period of three (3) years ending immediately prior to the date of termination
(the "Bonus Severance Payment"). The Bonus Severance Payment shall be computed
using the following formula:

     

BSP = SSP x (ABP / ASP)

     

where "BSP" is the amount of the Bonus Severance Payment (before the deduction
of applicable federal, state and local withholding taxes); "SSP" is the amount
of the Salary Severance Payment (before the deduction of applicable federal,
state and local withholding taxes); "BP" is the aggregate of the annual bonuses
paid or declared (whether or not paid) for the most recent period of three (3)
calendar years to end on or before the Executive's termination of employment;
and "SP" is the aggregate base salary actually paid to the Executive during such
period of three (3) calendar years (excluding any year for which no bonus was
declared or paid). The Bonus Severance Payment shall be made within five (5)
business days after the Executive's termination of employment and shall be in
lieu of any claim to a continuation of participation in annual bonus plans of
the Bank or the Company which the Executive might otherwise have;

   

-6-



<PAGE>



 

      (vi)    a lump sum payment in an amount equal to the estimated present
value of the long-term incentive bonuses that the Executive would have earned if
he had continued working for the Company and the Bank during the Remaining
Unexpired Employment Period (the "Incentive Severance Payment"). The Incentive
Severance Payment shall be computed using the following formula:

     

ISP = (SSP / RUP) x (ALTIP / ALTSP) x Y

     

where "ISP" is the amount of the Incentive Severance Payment (before the
deduction of applicable federal, state and local withholding taxes); "SSP" is
the amount of the Salary Severance Payment (before the deduction of applicable
federal, state and local withholding taxes); "ALTIP" is the aggregate of the
most recently paid or declared (whether or not paid) long-term incentive
compensation payments (but not more than three (3) such payments) for
performance periods that end on or before the Executive's termination of
employment; "ALTSP" is the aggregate base salary actually paid to the Executive
during the performance periods covered by the payments included in "ALTIP" and
excluding base salary paid for any period for which no long-term incentive
compensation payment was declared or paid; "RUP" is the Remaining Unexpired
Employment Period, expressed in years and fractions of years; and "Y" is the
aggregate (expressed in years and fractions of years) of the Remaining Unexpired
Employment Period plus the number of years and fraction of years that have
elapsed since the end of the last performance period for which a long-term
incentive payment has been declared and paid. In the event that the Executive's
employment terminates prior to the payment date under any long-term incentive
compensation plan, then for purposes of computing the Incentive Severance
Payment, the "ALTIP" shall be deemed to be the average of the target and maximum
award level under such plan and the "ALTSP" shall be deemed to be the
Executive's annual base salary as in effect on the Executive's termination of
employment. The Incentive Severance Payment shall be made within five (5)
business days after the Executive's termination of employment and shall be in
lieu of any claim to a continuation of participation in cash long-term incentive
compensation plans of the Bank or the Company which the Executive might
otherwise have;

     

      (vii)    a lump sum payment in an amount equal to the excess (if any) of:
(A) the present value of the aggregate benefits to which he would be entitled
under any and all tax-qualified and non-tax-qualified defined benefit plans
maintained by, or covering employees of, the Company or the Bank (the "Pension
Plans") if he had continued working for the Company and the Bank during the
Remaining Unexpired Employment Period; over (B) the present value of the
benefits to which the Executive and his spouse and/or designated beneficiaries
are actually entitled under such plans (the "Pension Severance Payment"). The
Pension Severance Payment shall be computed according to the following formula:

     

PSP = PPB - APB

     

where "PSP" is the amount of the Pension Severance Payment (before deductions
for applicable federal, state and local withholding taxes); "APB" is the
aggregate lump sum present value of the actual vested pension benefits payable
under the Pension Plans in the

   

-7-



<PAGE>



 

form of a straight life annuity beginning at the earliest date permitted under
the Pension Plans, computed on the basis of the Executive's life expectancy at
the earliest date on which payments under the Pension Plans could begin,
determined by reference to Table VI of section 1.72-9 of the Income Tax
Regulations (the "Assumed Life Expectancy"), and on the basis of an interest
rate assumption equal to the average bond-equivalent yield on United States
Treasury Securities with a Constant Maturity of thirty (30) Years for the month
prior to the month in which the Executive's termination of employment occurs
(the "30-Year Treasury Rate"); and "PPB" is the lump sum present value of the
pension benefits (whether or not vested) that would be payable under the Pension
Plans in the form of a straight life annuity beginning at the earliest date
permitted under the Pension Plans, computed on the basis that the Executive's
actual age at termination of employment is his attained age as of his last
birthday that would occur during the Remaining Unexpired Employment Period, that
his service for benefit accrual purposes under the Pension Plans is equal to the
aggregate of his actual service plus the Remaining Unexpired Employment Period,
that his average compensation figure used in determining his accrued benefit is
equal to the highest annual rate of salary achieved by the Executive during the
period of three (3) years ending immediately prior to the date of termination,
that the Executive's life expectancy at the earliest date on which payments
under the Pension Plans could begin is the Assumed Life Expectancy and that the
interest rate assumption used is equal to the 30-Year Treasury Rate. The Pension
Severance Payment shall be made within five (5) business days after the
Executive's termination of employment and shall be in lieu of any claim to any
actual increase in his accrued benefit in the Pension Plans in respect of the
Remaining Unexpired Employment Period; provided, however, that if the Pension
Severance Payment represents the benefits under a non-tax-qualified benefit
plan, the payment shall be paid in the same time and form as provided under the
related non-tax-qualified benefit plan;

     

      (viii)    a lump sum payment in an amount equal to the present value of
the additional employer contributions that would have been credited directly to
his account(s) under any and all tax-qualified and non-tax-qualified defined
contribution plans maintained by, or covering employees of, the Bank and the
Company (the "Non-ESOP DC Plans"), plus the fair market value of the additional
shares of employer securities or other property that would have been allocated
to his account as a result of employer contributions or dividends under any
tax-qualified leveraged employee stock ownership plan and any related
non-tax-qualified supplemental plan maintained by, or covering employees of, the
Bank and the Company (the "ESOP Plans") if he had continued in employment during
the Remaining Unexpired Employment Period (the "Defined Contribution Severance
Payment"). The Defined Contribution Severance Payment shall be computed
according to the following formula:

     

DCSP = [SSP x (EC / BS)] + [(STK + PROP) x Y]

     

where: "DCSP" is the amount of the Defined Contribution Severance Payment
(before deductions for applicable federal, state and local withholding taxes);
"SSP" is the amount of the Salary Severance Payment (before deductions for
applicable federal, state and local withholding taxes); "EC" is the amount of
employer contributions actually credited to the Executive's accounts under the
Non-ESOP Plans for the last plan year to end before his

   

-8-



<PAGE>



 

termination of employment; "BS" is the Executive's compensation taken into
account in computing EC; "Y" is the aggregate (expressed in years and fractions
of years) of the Remaining Unexpired Employment Period and the number of years
and fractions of years that have elapsed between the end of plan year for which
EC was computed and the date of the Executive's termination of employment; "STK"
is the fair market value (determined on the basis of the mid-point of the
highest and lowest reported sales price for a share of stock of the same class
during the thirty (30)-day period ending on the day of the Executive's
termination of employment (the "Fair Market Value of a Share")) of the employer
securities actually allocated to the Executive's accounts under the ESOP Plans
in respect of employer contributions and dividends applied to loan amortization
payments for the last plan year to end before his termination of employment; and
"PROP" is the fair market value (determined as of the day before the Executive's
termination of employment using the same valuation methodology used to value the
assets of the ESOP Plans) of the property other than employer securities
actually allocated to the Executive's accounts under the ESOP Plans in respect
of employer contributions and dividends applied to loan amortization payments
for the last plan year to end before his termination of employment. The Defined
Contribution Severance Payment shall be made within five (5) business days after
the Executive's termination of employment and shall be in lieu of any claim to
any actual increase in his accrued benefit in the Non-ESOP DC Plans or the ESOP
DC Plans in respect of the Remaining Unexpired Employment; provided, however,
that if the Defined Contribution Severance Payment represents the benefits under
a non-tax-qualified defined contribution plan, the payment shall be paid in the
same time and form as provided under the related non-tax-qualified defined
contribution plan; and

     

      (ix)    within the sixty (60)-day period following Executive's termination
of employment, Executive shall have the right to purchase, in cash, the
automobile provided to Executive by the Company or the Bank for use during
Executive's employment at a price equal to the trade-in value of such automobile
as reported in the most recently published version of the Kelley Blue Book or
such similar publication as mutually agreed to by Executive and the Company. In
the event that the automobile used by Executive is leased by the Company or the
Bank and Executive elects to purchase the automobile under this provision, the
Bank or the Company shall arrange to purchase the automobile from the lessor for
immediate resale to Executive at a like price.

   

The Bank and the Executive hereby stipulate that the damages which may be
incurred by the Executive following any such termination of employment are not
capable of accurate measurement as of the date first above written and that the
payments and benefits contemplated by this section 9(b) constitute reasonable
damages under the circumstances and shall be payable without any requirement of
proof of actual damage and without regard to the Executive's efforts, if any, to
mitigate damages. The Bank and the Executive further agree that the Bank may
condition the payments and benefits (if any) due under sections 9(b)(iii), (iv),
(v), (vi), (vii), (viii) and (ix) on the receipt of the Executive's resignation
from any and all positions which he holds as an officer, director or committee
member with respect to the Company, the Bank or any subsidiary or affiliate of
either of them; provided that such resignation is requested in writing not later
than five (5) business days after termination of employment.

 

-9-



<PAGE>



      (c)    The Executive, the Company and the Bank acknowledge that each of
the payments and benefits promised to the Executive under this Agreement must
either comply with the requirements of Section 409A and the regulations
thereunder or qualify for an exception from compliance. To that end, the
Executive, the Company and the Bank agree that the termination benefits
described in Section 9(b) are intended to be exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals.

 

      Section 10.    Death and Disability Benefits.

 

      (a)    In the event the Executive's employment with the Bank terminates
during the Employment Period because of the Executive's death, then the Bank
shall pay to the Executive's estate the benefits listed in sections 9(b)(i) and
9(b)(ii) of this Agreement.

 

      (b)    The Bank may terminate the Executive's employment upon a
determination, by vote of a majority of the members of the Boards of Directors
of the Bank, acting in reliance on the written advice of a medical professional
acceptable to them, that the Executive is suffering from a physical or mental
impairment which, at the date of the determination, has prevented the Executive
from performing his assigned duties on a substantially full-time basis for a
period of at least ninety (90) days during the period of one (1) year ending
with the date of the determination or is likely to result in death or prevent
the Executive from performing his assigned duties on a substantially full-time
basis for a period of at least ninety (90) days during the period of one (1)
year beginning with the date of the determination. In such event:

     

      (i)    The Bank shall pay and deliver to the Executive (or in the event of
his death before payment, to his estate and surviving dependents and
beneficiaries, as applicable) the benefits described in sections 9(b)(i) and
9(b)(ii).

     

      (ii)    In addition to the benefits described in sections 9(b)(i) and
9(b)(ii), the Bank shall continue to pay the Executive his base salary, at the
annual rate in effect for him immediately prior to the termination of his
employment, during a period ending on the earliest of: (A) the expiration of
ninety (90) days after the date of termination of his employment; (B) the date
on which long-term disability insurance benefits are first payable to him under
any long-term disability insurance plan covering employees of the Bank or the
Company (the "LTD Eligibility Date"); (C) the date of his death; and (D) the
expiration of the Remaining Unexpired Employment Period (the "Initial
Continuation Period"). If the end of the Initial Continuation Period is neither
the LTD Eligibility Date nor the date of his death, the Bank shall continue to
pay the Executive his base salary, at an annual rate equal to sixty percent
(60%) of the annual rate in effect for him immediately prior to the termination
of his employment, during an additional period ending on the earliest of the LTD
Eligibility Date, the date of his death and the expiration of the Remaining
Unexpired Employment Period.

 

A termination of employment due to disability under this section 10 shall be
effected by notice of termination given to the Executive by the Bank and shall
take effect on the later of the effective date of termination specified in such
notice or the date on which the notice of termination is deemed given to the
Executive. To that end, the Executive, the Company and the Bank agree

 

-10-



<PAGE>



that the disability benefits described in this Section 10 are intended to be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-3(i) as
permissible payments.

 

      Section 11.    Termination without Additional Company Liability.

 

      In the event that the Executive's employment with the Bank shall terminate
during the Employment Period on account of:

 

      (a)    the discharge of the Executive for "cause," which, for purposes of
this Agreement, shall mean a discharge of the Executive due to the Executive's
(i) personal dishonesty, (ii) incompetence, (iii) willful misconduct, (iii)
breach of fiduciary duties involving personal profit, (iv) intentional failure
to perform stated duties, (v) willful violation of any law, rule or regulation
(other than traffic violations or similar offenses) or final cease-and-desist
order or (vi) material breach of any provision of this Agreement; provided,
however, that, if the Executive engages in any of the acts described in section
11(a)(vi) above, the Bank shall provide the Executive with written notice of its
intent to discharge the Executive for cause, and the Executive shall have thirty
(30) days from the date on which the Executive receives such notice to cure any
such acts; and provided, further, that on and after the date that a Change of
Control occurs, a determination under this section 11 shall require the
affirmative vote of at least three-fourths of the members of the Board acting in
good faith and such vote shall not be made prior to the expiration of a sixty
(60)-day period following the date on which the Board shall, by written notice
to the Executive, furnish to him a statement of its grounds for proposing to
make such determination, during which period the Executive shall be afforded a
reasonable opportunity to make oral and written presentations to the members of
the Board, and to be represented by his legal counsel at such presentations, to
refute the grounds for the proposed determination; or

 

      (b)    the Executive's voluntary resignation from employment with the Bank
(including retirement) for reasons other than those specified in section 9(a)(i)
or Section 12;

 

then the Bank shall have no further obligations under this Agreement, other than
the payment to the Executive of his earned but unpaid salary as of the date of
the termination of his employment and the provision of such other benefits, if
any, to which he is entitled as a former employee under the Bank's employee
benefit plans and programs and compensation plans and programs. For purposes of
this section 11, no act or failure to act, on the part of the Executive, shall
be considered "willful" unless it is done, or omitted to be done, by the
Executive in bad faith or without reasonable belief that the Executive's action
or omission was in the best interests of the Bank. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the written advice of counsel for the Bank shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Bank. The cessation of employment of the Executive
shall not be deemed to be for "cause" within the meaning of section 11(a) unless
and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of three-fourths of the members
of the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in section 11(a) above, and specifying the particulars thereof in
detail.

 

-11-



<PAGE>



      Section 12.    Termination Upon or Following a Change of Control.

 

      (a)    A Change of Control of the Company ("Change of Control") shall be
deemed to have occurred upon the happening of any of the following events:

   

      (i)    the consummation of a reorganization, merger or consolidation of
the Company, respectively, with one (1) or more other persons, other than a
transaction following which:

     

      (A)    at least 51% of the equity ownership interests of the entity
resulting from such transaction are beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
"Exchange Act") in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Company; and

         

      (B)    at least 51% of the securities entitled to vote generally in the
election of directors of the entity resulting from such transaction are
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the securities
entitled to vote generally in the election of directors of the Company;

       

      (ii)    the acquisition of all or substantially all of the assets of the
Company or beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 25% or more of the outstanding securities of the
Company entitled to vote generally in the election of directors by any person or
by any persons acting in concert, or approval by the stockholders of the Company
of any transaction which would result in such an acquisition;

     

      (iii)    a complete liquidation or dissolution of the Company;

     

      (iv)    the occurrence of any event if, immediately following such event,
at least 50% of the members of the Board of the Company do not belong to any of
the following groups:

       

      (A)    individuals who were members of the Board of the Company on the
date of this Agreement; or

         

      (B)    individuals who first became members of the Board of the Company
after the date of this Agreement either:

             

      (I)    upon election to serve as a member of the Board of the Company by
affirmative vote of three-quarters of the members of such Board, or of a
nominating committee thereof, in office at the time of such first election; or

       

-12-



<PAGE>



     

      (II)    upon election by the stockholders of the Company to serve as a
member of the Board of the Company, but only if nominated for election by
affirmative vote of three-quarters of the members of the Board of the Company,
or of a nominating committee thereof, in office at the time of such first
nomination;

         

provided, however

, that such individual's election or nomination did not result from an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents other than by or on behalf of the Board of the Company; or  
     

      (v)    any event which would be described in section 12(a)(i), (ii), (iii)
or (iv) if the term "Bank" were substituted for the term "Company" therein.

   

In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or a subsidiary of
either of them, or by any employee benefit plan maintained by any of them. For
purposes of this section 12(a), the term "person" shall have the meaning
assigned to it under sections 13(d)(3) or 14(d)(2) of the Exchange Act.

 

      (b)    For purposes of this Agreement, a "Pending Change of Control" shall
mean: (i) the signing of a definitive agreement for a transaction which, if
consummated, would result in a Change of Control; (ii) the commencement of a
tender offer which, if successful, would result in a Change of Control; or (iii)
the circulation of a proxy statement seeking proxies in opposition to management
in an election contest which, if successful, would result in a Change of
Control.

 

      (c)    Notwithstanding anything in this Agreement to the contrary, if the
Executive's employment with the Bank and the Company terminates due to death or
disability within one (1) year after the occurrence of a Pending Change of
Control and if a Change of Control occurs within two (2) years after such
termination of employment, he (or in the event of his death, his estate) shall
be entitled to receive the benefits described in section 9(b) that would have
been payable if a Change of Control had occurred on the date of his termination
of employment and he had resigned pursuant to section 9(a)(i) immediately
thereafter; provided, that payment shall be deferred without interest until, and
shall be payable immediately upon, the actual occurrence of a Change of Control.

 

      (d)    Notwithstanding anything in this Agreement to the contrary: (i) in
the event of the Executive's resignation within sixty (60) days after the
occurrence of a Change of Control, he shall be entitled to receive the benefits
described in section 9(b) that would be payable if his resignation were pursuant
to section 9(a)(i), without regard to the actual circumstances of his
resignation; and (ii) for a period of one (1) year after the occurrence of a
Change of Control, no discharge of the Executive shall be deemed a discharge
with Cause unless the votes contemplated by section 11(a) of this Agreement are
supported by at least two-thirds of the members of the Board of Directors of the
Company at the time the vote is taken who were also members of the Board of
Directors of the Company immediately prior to the Change of Control.

 

-13-



<PAGE>



      (e)    Notwithstanding anything in this Agreement to the contrary, for
purposes of computing the benefits described in section 9(b) due upon a
termination of employment that occurs, or is deemed to have occurred, after a
Change of Control, the Remaining Unexpired Employment Period shall be deemed to
be three (3) full years.

 

      Section 13.    Covenant Not To Compete.

 

      The Executive hereby covenants and agrees that, in the event of his
termination of employment with the Company prior to the expiration of the
Employment Period, for a period of one (1) year following the date of his
termination of employment with the Bank (or, if less, for the Remaining
Unexpired Employment Period), he shall not, without the written consent of the
Bank, become an officer, employee, consultant, director or trustee of any
savings bank, savings and loan association, savings and loan holding company,
bank or bank holding company, or any direct or indirect subsidiary or affiliate
of any such entity, that entails working within Hampden county or any other
county in which the Company or the Bank maintains an office; provided, however,
that this section 13 and section 15 shall not apply if the Executive is entitled
to benefits under section 12.

 

      Section 14.    Confidentiality.

 

      Unless he obtains the prior written consent of the Bank, the Executive
shall keep confidential and shall refrain from using for the benefit of himself,
or any person or entity other than the Company or any entity which is a
subsidiary of the Company or of which the Company is a subsidiary, any material
document or information obtained from the Company, or from its parent or
subsidiaries, in the course of his employment with any of them concerning their
properties, operations or business (unless such document or information is
readily ascertainable from public or published information or trade sources or
has otherwise been made available to the public through no fault of his own)
until the same ceases to be material (or becomes so ascertainable or available);
provided, however, that nothing in this section 14 shall prevent the Executive,
with or without the Bank's consent, from participating in or disclosing
documents or information in connection with any judicial or administrative
investigation, inquiry or proceeding to the extent that such participation or
disclosure is required under applicable law.

 

      Section 15.    Solicitation.

 

      The Executive hereby covenants and agrees that, for a period of one (1)
year following his termination of employment with the Bank, he shall not,
without the written consent of the Bank, either directly or indirectly:

 

      (a)    solicit, offer employment to, or take any other action intended, or
that a reasonable person acting in like circumstances would expect, to have the
effect of causing any officer or employee of the Company, the Bank or any of
their respective subsidiaries or affiliates to terminate his or her employment
and accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any savings bank, savings and loan
association, bank, bank holding company, savings and loan holding company, or
other institution engaged in the business of accepting deposits, making loans or
doing business within the counties specified in section 13;

 

-14-



<PAGE>



      (b)    provide any information, advice or recommendation with respect to
any such officer or employee of any savings bank, savings and loan company,
bank, bank holding company, savings and loan holding company, or other
institution engaged in the business of accepting deposits, making loans or doing
business within the counties specified in section 13; that is intended, or that
a reasonable person acting in like circumstances would expect, to have the
effect of causing any officer or employee of the Company, the Bank, or any of
their respective subsidiaries or affiliates to terminate his employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any savings bank, savings and loan
association, bank, bank holding company, savings and loan holding company, or
other institution engaged in the business of accepting deposits, making loans or
doing business within the counties specified in section 13;

 

      (c)    solicit, provide any information, advice or recommendation or take
any other action intended, or that a reasonable person acting in like
circumstances would expect, to have the effect of causing any customer of the
Company, the Bank or any of their respective subsidiaries to terminate an
existing business or commercial relationship with any of them.

 

      Section 16.    No Effect on Employee Benefit Plans or Programs.

 

      The termination of the Executive's employment during the term of this
Agreement or thereafter, whether by the Bank or by the Executive, shall have no
effect on the rights and obligations of the parties hereto under the Bank's
qualified or non-qualified retirement, pension, savings, thrift, profit-sharing
or stock bonus plans, group life, health (including hospitalization, medical and
major medical), dental, accident and long term disability insurance plans or
such other employee benefit plans or programs, or compensation plans or
programs, as may be maintained by, or cover employees of, the Bank from time to
time; provided, however, that nothing in this Agreement shall be deemed to
duplicate any compensation or benefits provided under any agreement, plan or
program covering the Executive to which the Bank is a party and any duplicative
amount payable under any such agreement, plan or program shall be applied as an
offset to reduce the amounts otherwise payable hereunder.

 

      Section 17.    Successors and Assigns.

 

      This Agreement will inure to the benefit of and be binding upon the
Executive, his legal representatives and testate or intestate distributees, and
the Bank, and their respective successors and assigns, including any successor
by merger or consolidation or a statutory receiver or any other person or firm
or corporation to which all or substantially all of the assets and business of
the Bank may be sold or otherwise transferred. Failure of the Bank to obtain
from any successor its express written assumption of the Bank's obligations
hereunder at least sixty (60) days in advance of the scheduled effective date of
any such succession shall be deemed a material breach of this Agreement.

 

      Section 18.    Notices.

 

      Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five

 

-15-



<PAGE>



(5) days after mailing if mailed, postage prepaid, by registered or certified
mail, return receipt requested, addressed to such party at the address listed
below or at such other address as one (1) such party may by written notice
specify to the other party:

 

      If to the Executive:

   

Allen J. Miles, III
151 Field Road
Longmeadow, MA 01106

 

      If to the Bank:

   

Westfield Bank
141 Elm Street
Westfield, Massachusetts

Attention:    Chairman of the Board of Directors

with a copy to:

Thacher Proffitt & Wood LLP
1700 Pennsylvania Avenue, N.W., Suite 800
Washington, D.C. 20006

Attention:    Matthew Dyckman, Esq.

 

      Section 19.    Indemnification for Attorneys' Fees.

 

      (a)    The Bank shall indemnify, hold harmless and defend the Executive
against reasonable costs, including legal fees and expenses, incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved, as a result of his efforts, in good faith, to defend or enforce the
terms of this Agreement; provided, however, that the Executive shall have
substantially prevailed on the merits pursuant to a judgment, decree or order of
a court of competent jurisdiction or of an arbitrator in an arbitration
proceeding. The determination whether the Executive shall have substantially
prevailed on the merits and is therefore entitled to such indemnification, shall
be made by the court or arbitrator, as applicable. In the event of a settlement
pursuant to a settlement agreement, any indemnification payment under this
section 19 shall be made only after a determination by the members of the Board
(other than the Executive and any other member of the Board to which the
Executive is related by blood or marriage) that the Executive has acted in good
faith and that such indemnification payment is in the best interests of the
Bank. For purposes of this Agreement, any such indemnification payments shall be
in addition to amounts payable pursuant to such settlement agreement, unless
such settlement agreement expressly provides otherwise. Any such indemnification
payments will occur promptly following a request therefor, and in any event not
later than the last day of the calendar year following the calendar year in
which the indemnified expense is incurred or in which the Executive's legal
right thereto is finally determined.

 

-16-



<PAGE>



      Section 20.    Severability.

 

      A determination that any provision of this Agreement is invalid or
unenforceable shall not affect the validity or enforceability of any other
provision hereof.

 

      Section 21.    Waiver.

 

      Failure to insist upon strict compliance with any of the terms, covenants
or conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
(1) or more times shall not be deemed a waiver or relinquishment of such right
or power at any other time or times.

 

      Section 22.    Counterparts.

 

      This Agreement may be executed in two (2) or more counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same Agreement.

 

      Section 23.    Governing Law.

 

      Except to the extent preempted by federal law, this Agreement shall be
governed by and construed and enforced in accordance with the laws of the
Commonwealth of Massachusetts applicable to contracts entered into and to be
performed entirely within the Commonwealth of Massachusetts.

 

      Section 24.    Headings and Construction.

 

      The headings of sections in this Agreement are for convenience of
reference only and are not intended to qualify the meaning of any section. Any
reference to a section number shall refer to a section of this Agreement, unless
otherwise stated.

 

      Section 25.    Entire Agreement; Modifications.

 

      This instrument contains the entire agreement of the parties relating to
the subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto. Notwithstanding the preceding sentence, this
Agreement shall be construed and administered in such manner as shall be
necessary to effect compliance with Section 409A and shall be subject to
amendment in the future, in such manner as the Company and the Bank may deem
necessary or appropriate to effect such compliance; provided that any such
amendment shall preserve for the Executive the benefit originally afforded
pursuant to this Agreement.

 

      Section 26.    Non-duplication.

 

      In the event that the Executive shall perform services for the Company or
any other direct or indirect subsidiary or affiliate of the Company or the Bank,
any compensation or

 

-17-



<PAGE>



benefits provided to the Executive by such other employer shall be applied to
offset the obligations of the Bank hereunder.

 

      Section 27.    Dispute Resolution.

 

      (a)    The Executive acknowledges and agrees that upon any breach by the
Executive of his obligations under sections 13, 14 or 15 hereof, the Company and
Bank will have no adequate remedy at law, and accordingly will be entitled, in
addition to monetary damages, to specific performance and other appropriate
injunctive and equitable relief.

 

      (b)    Excluding only requests for equitable relief by the Company or Bank
under section 27(a) of this Agreement, in the event that there is any claim or
dispute arising out of or relating to this Agreement, or the breach thereof, and
the parties hereto shall not have resolved such claim or dispute within sixty
(60) days after written notice from one (1) party to the other setting forth the
nature of such claim or dispute, then such claim or dispute shall be settled
exclusively by binding arbitration in Boston, Massachusetts in accordance with
the Employment Arbitration Rules of the American Arbitration Association by an
arbitrator mutually agreed upon by the parties hereto or, in the absence of such
agreement, by an arbitrator selected according to such Rules. Notwithstanding
the foregoing, if either the Company and Bank or the Executive shall request,
such arbitration shall be conducted by a panel of three (3) arbitrators, one (1)
selected by the Company and Bank, one (1) selected by the Executive and the
third selected by agreement of the first two (2), or, in the absence of such
agreement, in accordance with such Rules. Judgment upon the award rendered by
such arbitrator(s) shall be entered in any court having jurisdiction thereof
upon the application of either party.

 

      Section 28.    Survival.

 

      Any provision of this Agreement which, by its terms, contemplates
performance after the expiration of the Employment Period or other termination
of this Agreement shall be deemed to survive the expiration of this Agreement.

 

      Section 29.    Required Regulatory Provisions.

 

      The following provisions are included for the purposes of complying with
various laws, rules and regulations applicable to the Bank:

 

      (a)    Notwithstanding anything herein contained to the contrary, in no
event shall the aggregate amount of compensation payable to the Executive under
section 9(b) hereof exceed the three (3) times the Executive's average annual
compensation (within the meaning of OTS Regulatory Bulletin 27a or any successor
thereto) for the last five (5) consecutive calendar years to end prior to his
termination of employment with the Bank (or for his entire period of employment
with the Bank if less than five (5) calendar years). The compensation payable to
the Executive hereunder shall be further reduced (but not below zero) if such
reduction would avoid the assessment of excise taxes on excess parachute
payments (within the meaning of section 280G of the Code).

 

      (b)    Notwithstanding anything herein contained to the contrary, any
payments to the Executive by the Bank, whether pursuant to this Agreement or
otherwise, are subject to

 

-18-



<PAGE>



and conditioned upon their compliance with section 18(k) of the Federal Deposit
Insurance Act ("FDI Act"), 12 U.S.C. §1828(k), and any regulations promulgated
thereunder.

 

      (c)    Notwithstanding anything herein contained to the contrary, if the
Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the affairs of the Bank pursuant to a notice
served under section 8(e)(3) or 8(g)(1) of the FDI Act, 12 U.S.C. §1818(e)(3) or
1818(g)(1), the Bank's obligations under this Agreement shall be suspended as of
the date of service of such notice, unless stayed by appropriate proceedings. If
the charges in such notice are dismissed, the Bank, in its discretion, may (i)
pay to the Executive all or part of the compensation withheld while the Bank's
obligations hereunder were suspended and (ii) reinstate, in whole or in part,
any of the obligations which were suspended.

 

      (d)    Notwithstanding anything herein contained to the contrary, if the
Executive is removed and/or permanently prohibited from participating in the
conduct of the Bank's affairs by an order issued under section 8(e)(4) or
8(g)(1) of the FDI Act, 12 U.S.C. §1818(e)(4) or (g)(1), all obligations of the
Bank under this Agreement shall terminate as of the effective date of the order,
but vested rights of the Bank and the Executive shall not be affected.

 

      (e)    Notwithstanding anything herein contained to the contrary, if the
Bank is in default (within the meaning of section 3(x)(1) of the FDI Act, 12
U.S.C. §1813(x)(1), all obligations of the Bank under this Agreement shall
terminate as of the date of default, but vested rights and obligations of the
Bank and the Executive shall not be affected.

 

      (f)    Notwithstanding anything herein contained to the contrary, all
obligations of the Bank hereunder shall be terminated, except to the extent that
a continuation of this Agreement is necessary for the continued operation of the
Bank: (i) by the Director of the OTS or his designee or the Federal Deposit
Insurance Corporation ("FDIC"), at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
section 13(c) of the FDI Act, 12 U.S.C. §1823(c); (ii) by the Director of the
OTS or his designee at the time such Director or designee approves a supervisory
merger to resolve problems related to the operation of the Bank or when the Bank
is determined by such Director to be in an unsafe or unsound condition. The
vested rights of the parties shall not be affected by such action.

 

      If and to the extent that any of the foregoing provisions shall cease to
be required or by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.

 

      Section 30.    Payments to Key Employees.

 

      Notwithstanding anything in this Agreement to the contrary, to the extent
required under Section 409A, no payment to be made to a key employee (within the
meaning of Section 409A) shall be made sooner than six (6) months after such
termination of employment; provided, however, that to the extent such six
(6)-month delay is imposed by Section 409A as a result of a Change of Control as
defined in Section 12(a), the payment shall be paid into a rabbi trust for the

 

-19-



<PAGE>



benefit of the Executive as if the six (6)-month delay was not imposed with such
amounts then being distributed to the Executive as soon as permissible under
Section 409A.

 

      Section 31.    Involuntary Termination Payments to Employees (Safe
Harbor).

 

      In the event a payment is made to an employee upon an involuntary
termination of employment, as deemed pursuant to this Agreement, such payment
will not be subject to Section 409A provided that such payment does not exceed
two (2) times the lesser of (i) the sum of the Executive's annualized
compensation based on the taxable year immediately preceding the year in which
termination of employment occurs or (ii) the maximum amount that may be taken
into account under a qualified plan pursuant to Section 401(a)(17) of the Code
for the year in which the Executive terminates service (the "Safe Harbor
Amount"). However, if such payment exceeds the Safe Harbor Amount, only the
amount in excess of the Safe Harbor Amount will be subject to Section 409A. In
addition, if such Executive is considered a key employee, such payment in excess
of the Safe Harbor Amount will have its timing delayed and will be subject to
the six (6)-month wait-period imposed by Section 409A as provided in Section 30
of this Agreement. The Executive, the Company and the Bank agree that the
termination benefits described in this Section 31 are intended to be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii) as the
safe harbor for separation pay due to involuntary separation from service.

 

-20-



<PAGE>



      IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed and
the Executive has hereunto set his hand, all as of the day and year first above
written.

     

EXECUTIVE

         

/s/ Allen J. Miles, III

   



--------------------------------------------------------------------------------

   

Allen J. Miles, III

           

ATTEST:

 

WESTFIELD BANK

           

By

   

By

/s/ James C. Hagan

 



--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------

   

Name:

James C. Hagan
Title: President      

[Seal]

     

-21-



<PAGE>